Application by the Committee on Professional Standards, Third Judicial Department, for an order directing that respondent, Amos B. Glann, be suspended indefinitely as an attorney and counselor at law in the State of New York for his failure to obey the order of this court, dated June 14, 1978, which directed that he appear for examination by the Committee on Professional Standards as to matters which are the subjects of complaints of alleged professional misconduct which are under investigation by the Committee on Professional Standards. Respondent having failed to appear or file any papers in opposition, the application is granted and respondent is suspended as an attorney and counselor at law for an indefinite period and until further order of this court. Sweeney, J. P., Kane, Staley, Jr., Main and Larkin, JJ., concur.